Citation Nr: 1420609	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) during the period prior to December 13, 2012, currently rated as 30 percent disabling from March 5, 2002, 50 percent disabling from July 28, 2003, and 70 percent disabling from June 13, 2011 to December 13, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), during the period prior to November 1, 2011.

3.  Entitlement to an earlier effective date prior to November 1, 2011 for the grant of entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This case has a lengthy procedural history and originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Muskogee, Oklahoma.  The Veteran appealed for a higher initial rating for service-connected PTSD.  

In May 2006, a Travel Board hearing was held at the RO before an Acting Veterans Law Judge (VLJ) of the Board.  Thereafter, in February 2008, the Veteran was informed of the fact that the VLJ who previously heard his case was no longer employed by the Board, and he was offered the opportunity to testify at another hearing before the VLJ who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  However, he declined and requested that the Board consider the case on the evidence of record. 

In an April 2008 decision, the Board denied the claim for an increased rating for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court issued a Memorandum Decision that vacated the April 2008 Board decision and remanded the case back to the Board for further adjudication. 

In May 2010, the Board, in turn, remanded this case to the RO for additional development.  Also at that time the Board determined that the record raised a potential TDIU claim.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  In its subsequent February 2011 remand, the Board assumed jurisdiction over the TDIU claim.  The Board remanded this case again in October 2012 to ensure compliance with prior remand instructions, and the case was subsequently returned to the Board.  

This case also comes to the Board on appeal from an April 2013 rating decision that  granted entitlement to a 100 percent schedular rating for PTSD, effective December 13, 2012, granted entitlement to a TDIU during the period from November 1, 2011 to December 13, 2012, and established basic eligibility for Dependents' Educational Assistance (DEA) from November 1, 2011.  The Veteran has since perfected appeals as to the issues of entitlement to an earlier effective date prior to November 1, 2011 for a TDIU and for entitlement to DEA.  However, the Board observes that the issues of entitlement to a higher rating for PTSD throughout the entire rating period and to a TDIU prior to November 1, 2011 are both already in appellate status.  Thus, the remaining issues on appeal are as characterized on the first page of this decision.

During the pendency of the appeal, the RO has assigned "staged" ratings for the service-connected PTSD, with a 30 percent rating effective from March 5, 2002, a 50 percent rating from July 28, 2003, a 70 percent rating from June 13, 2011, and a 100 percent rating effective December 13, 2012.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of the condition since the effective date of service connection).  

Thus, as a result of the April 2013 rating decision, the Veteran has been assigned a 100 percent rating based on TDIU effective from November 1, 2011 to December 13, 2012, and a 100 percent schedular rating for PTSD effective from December 13, 2012.  The TDIU ended on that date because the 100 percent schedular rating is the greater benefit.  The Veteran is not entitled to both benefits as his only service-connected disability is PTSD, and the Board finds that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is therefore inapplicable.  See 38 C.F.R. § 4.16.  Simply put, the Veteran does not have any other service-connected disabilities, which are evaluated as less than total, that have been suggested to cause any unemployability.

The record before the Board consists of a paper claims file and an electronic Virtual VA folder.

FINDINGS OF FACT

1.  Prior to July 28, 2003, the Veteran's PTSD was manifested by irritability, intrusive thoughts, sleep disturbances, and nightmares.

2.  During the period from July 28, 2003 to June 13, 2011, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships

3.  During the period from June 13, 2011 to December 13, 2012, the Veteran's PTSD was not manifested by total occupational and social impairment.

4.  The Veteran was not incapable of obtaining and maintaining substantially gainful employment due to his service-connected disability at any point prior to November 1, 2011.

5.  Entitlement to DEA benefits arose on November 1, 2011.

CONCLUSIONS OF LAW

1.  During the period prior to July 28, 2003, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  During the period from July 28, 2003 to June 13, 2011, the criteria for a higher rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3.  During the period from June 13, 2011 to December 13, 2012, the criteria for a higher rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria are not met for a TDIU prior to November 1, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).

3.  The criteria for an effective date prior to November 1, 2011, for the grant of DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2013); 38 C.F.R. § 21.3021 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, an April 2002 notice letter was sent to the Veteran regarding his initial claim for service connection for PTSD, prior to the June 2003 rating decision on appeal.  With respect to the claim for a higher initial rating for PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Similarly, with regard to the appeal for an earlier effective date for DEA, the Veteran's initial claim for DEA has been granted, and the claim as it arose in its initial context has been substantiated.  Therefore, additional VCAA notice is not required because the initial intended purpose of the notice has been served.  Id.

The Veteran has been provided with additional notice letters in August 2003, May 2006, and July 2010 regarding the appeal for an increased rating for PTSD.  With respect to the Veteran's TDIU claim, the Veteran was provided with notification via letters dated in July 2004 and March 2011.  The case was last adjudicated below by the July 2013 supplemental statement of the case.  In pertinent part, these letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information and evidence used by VA to determine disability ratings and effective dates. 

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), Vet Center records, and VA outpatient treatment records, and arranged for multiple VA compensation examinations in April 2002, June 2003, August 2004, December 2006, May 2008, June 2011, and December 2012.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO arranged for VA medical examinations as directed by the Board's prior remands, obtained ongoing VA medical records, repeatedly attempted to obtain information from the Veteran regarding his employment history, including an alleged period of unemployment from July 2003 to October 2003, and considered whether a TDIU or an extraschedular rating for PTSD were warranted.  The Veteran repeatedly failed to respond to the letters requesting information about the claimed period of unemployment in 2003, and has never submitted any evidence as to this matter, other than his contradictory statements made during treatment and evaluation.  Therefore, substantial compliance has been achieved.  In an April 2013 statement, the Veteran said he had no additional information or evidence to submit.

With respect to the claim for a higher initial rating for PTSD, only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examination for this condition was conducted in December 2012, and the period in question is prior to that date.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examinations are collectively adequate as they provide the information needed to properly rate his PTSD throughout the rating period on appeal.  38 C.F.R. §§ 3.327(a), 4.2.

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected psychiatric disorder to provide probative medical evidence for rating purposes.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board concludes that the appellant was afforded adequate examinations. 

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2006 Board hearing.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Higher Rating for PTSD

During the pendency of the appeal, the RO has assigned "staged" ratings for the service-connected PTSD, with a 30 percent rating effective from March 5, 2002, a 50 percent rating from July 28, 2003, a 70 percent rating from June 13, 2011, and a 100 percent rating effective December 13, 2012.  

The Veteran contends that his PTSD was more disabling than currently evaluated during the rating period prior to December 13, 2012.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan, supra.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  All ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d. 112 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Rating in Excess of 30 Percent Prior to July 28, 2003

Prior to July 28, 2003, the Veteran's PTSD was rated 30 percent disabling.  In order to obtain the next-higher 50 percent rating during this period, the evidence must show that his PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

Treatment records from the Tulsa Vet Center reflect outpatient treatment for PTSD from December 2001 to March 2002, primarily counseling with no medication.  

On VA examination in April 2002, the Veteran reported that he had sleep difficulties, and occasional intrusive thoughts.  When asked if he had flashbacks, he said, "very little."  He was not suicidal.  He had been married twice and his current marriage was satisfactory.  He did not see his adult son very much, and his daughter lived with him and his wife.  He was employed full-time and worked for the Oklahoma Military Department as an assistant accountability coordinator with Thunderbird Youth Academy.  He had been there for years and liked his job.  He was actively involved with his church and was a member of the men's group there.  He was not taking any psychotropic medications, and had been receiving individual counseling for a couple of months.  On mental status examination, he was oriented to time, place, person and situation.  There was no evidence of a thought disorder or psychosis.  He had underlying depression and became tearful when talking about his childhood.  Memory was intact and speech and language were goal-directed.  Impulse control was not impaired.  The Axis I diagnosis was depression not otherwise specified (NOS).  PTSD was not diagnosed.  The GAF was 68.

In an April 2003 written statement, the Veteran reported that he had intrusive thoughts, nightmares, and other combat-related memories, as well as major depression.

On QTC compensation examination performed by Dr. B. for VA on June 6, 2003, the Veteran reported symptoms including disturbed sleep patterns, anger, irritability, hypervigilance, difficulty with concentration and focus, and intrusive memories.  He was receiving monthly psychotherapy at the Vet Center, but was not taking psychiatric medication.  He said he worked full-time at a military academy which served as a correctional institute for adolescents.  He had worked there for five years and got along fairly well except for some friction with his supervisor.  The Veteran reported that his current marriage had lasted for 17 years, and he was active in his church and with a men's group.  On mental status examination, his mood was neutral, affect had a full range, thoughts were clear and goal-directed, there were no delusions or hallucinations.  There was no suicidal ideation.  The examiner diagnosed PTSD, and the GAF was 65.

The Board notes that in an August 2012 letter, the Veteran's representative asserted that an "April 6, 2003" [sic] examination performed by Dr. B. showed evidence of near-continuous panic associated with the Veteran's combat experiences.  The Board finds that the Veteran's representative has incorrectly reported both the date of the examination (which actually occurred on June 6, 2003) and the findings of Dr. B., which do not include any findings of near-continuous panic.

During the period prior to July 28, 2003, the Veteran had a successful longstanding marriage, was successfully working full-time at a job he had held for years, was active in his church, and was not receiving psychiatric medication for his PTSD.  While not dispositive, the Veteran's score on the GAF Scale during this period ranged from 65 to 68, indicating some mild symptoms.  

Based on the above, during the period from March 5, 2002 to July 28, 2003, the Board finds that the Veteran's PTSD most nearly approximates the criteria for the currently assigned 30 percent evaluation.  Specifically, he exhibited symptoms of irritability, intrusive thoughts, sleep trouble, and nightmares.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Assignment of the next-higher 50 percent rating is not warranted.  See id.  Indeed, the record does not demonstrate occupational and social impairment with reduced reliability and productivity.  While the Veteran has complained of intrusive thoughts and sleep impairment, these symptoms have not been shown to cause occupational and social impairment with reduced reliability and productivity.  He maintained full-time employment and good relationships with his family members.  Furthermore, the record does not show that the Veteran had flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Therefore, the record does not support a finding that his PTSD has caused occupational and social impairment with reduced reliability and productivity during the period prior to July 28, 2003.  The criteria for an even higher rating - 70 or 100 percent - are also not met, as the evidence does not show that his PTSD was then manifested by symptoms with occupational and social impairment approximating the criteria for such ratings.  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for the Veteran's PTSD during this period.  38 C.F.R. § 4.7.

Rating in Excess of 50 Percent from July 28, 2003 to June 13, 2011

From July 28, 2003 to June 13, 2011, the Veteran's PTSD has been rated as 50 percent disabling.  (July 28, 2003 is the date of the Veteran's claim for a higher rating for PTSD, which has since been construed as a timely notice of disagreement.) 
Treatment records from a Vet Center dated from March 2003 reflect that the Veteran had resumed counseling for PTSD, after stopping for a year.  In July 2003 he was anxious about possibly being laid off.  In August 2003, he reported that his job was terminated on July 31, 2003, he felt it was unfair, and this had exacerbated his PTSD.  In September 2003, he reported difficulty with intrusive thoughts and distressing memories, and said his symptoms had increased because of being terminated from his employment and other stressors.  The diagnostic assessment was PTSD, chronic/severe, with increased symptoms.  In December 2003, he said he had become withdrawn and isolated himself more.  He also reported having a more restless and difficult sleep.  In February 2004, he said he was still unemployed.  In April 2004, the Veteran reported that his symptoms were exacerbated by recent medical problems, and concerns regarding the Iraq War.  The Veteran's sleep difficulties continued.  The examiner diagnosed PTSD, chronic/severe (unemployable).  Subsequent Vet Center records reflect continued treatment for PTSD and sleep disorder, and difficulty coping with job stress.  In addition, he reported in April 2006 becoming more angry and tense at work colleagues. 

VA outpatient treatment records reflect treatment for PTSD as well as multiple medical conditions.  In October 2003, the Veteran reported that he was an unemployed probation officer.  In October 2004 and October 2005, the Veteran reported that he worked nights.  In October 2005 he said he did not sleep well during the day.  The diagnosis was PTSD with insomnia; medication was prescribed.  In December 2005, he reported being edgy and that his sleep was not getting any better. By January 2006, the Veteran was experiencing dizziness and having panic due to a change in his medication.  The Veteran's symptoms had improved, but were still present in March 2006.  In October 2006, he reported that he had held many jobs during his career, including clerical, childcare, and was currently working full-time as a supervisor at a detention center.

On VA examination in August 2004, the Veteran complained of chronic insomnia, persistent nightmares, flashbacks, increasing irritability, hypervigilance, increasing frustration, difficulty handling the news about the Iraq War, and startled response to various triggers that remind him of war.  These symptoms occurred as often as two or three times a week, lasting several hours.  He had an adequate ability to perform daily functions.  With regard to treatment for PTSD, he was receiving psychotherapy but had not received emergency care or hospitalization.  With regard to his work history, he worked for the state recreation department for fifteen years, and the state treasury department for seven years.  The Veteran reported that he was currently working as a night shift supervisor, and had worked there sin
ce 2002.  He reported that while performing this job he had not lost any time from work, and had fair relationships with his supervisor and co-workers.  He said that he wanted a 100 percent rating because it was becoming more difficult to maintain employment in spite of his PTSD symptoms.  

The examiner observed that the Veteran's appearance, behavior, and hygiene were appropriate.  His orientation, communication, and speech were within normal limits.  Affect and mood were noted as abnormal with a depressed mood, although the depression did not affect his ability to function independently and effectively.  The Veteran did not report delusions, hallucinations, or panic attacks, and none were observed by the examiner.  The Veteran was not suffering from obsessional rituals, or suicidal or homicidal ideations.  His thought processes were appropriate and his judgment was not impaired.  Memory was within normal limits, as was abstract thinking.  The examiner assigned a GAF score of 55 and found that the Veteran had difficulty establishing and maintaining effective work and social relationships because of his PTSD symptoms. 

At a May 2006 Board hearing, the Veteran testified that he had panic attacks two or three times per week.  At first, he said his relationship with his daughter was "pretty good," but then after further questioning from his representative, he agreed that it was guarded.  He said he did not like to go out much, but was active in church.  He was standoffish with his coworkers, and reportedly was often written up by his supervisor.  He testified that he worked nights at a juvenile detention center as a supervisor.  He felt it would be better if he could stop working.  He denied current suicidal ideation but said he had it in the past.  He stated that he was currently taking psychiatric medication.

On mental health evaluation in October 2006, the Veteran's symptoms included anger, frustration, anxiety, and crying spells.  He reported sleep problems, including nightmares two to three times per week and that, while he was working at night, he was unable to sleep during the day.  He experienced panic.  Upon observation, the examiner described the Veteran as neatly dressed with a normal gait. He was upbeat and had a congruent affect, with intact thought processes and no delusions.  His speech was within normal limits, organized, and direct.  The Veteran was oriented, having average intelligence and abstract ability. No suicidal or homicidal ideations were present and the Veteran's memory was good.  He was assigned a GAF score of 65 both currently and in the past year. 

On VA compensation examination in December 2006, the Veteran reported having problems with his relationships at home, and did not do things with his family like he used to, such as his daughter's school activities.  He had few hobbies or social functioning, although he spent time with kids who played ball and worked with youth in Bible studies.  He continued having sleep difficulties, demonstrated by roughly four hours of sleep a night, flashbacks twice a week, and nightmares twice a week.  The Veteran was anxious and depressed, and had mood swings.  He was frustrated with his service-connected rating, particularly with being examined over and over and feeing that no one understands him.  When discussing this, he became emotional and tearful, and described himself as angry.  The Veteran stated that due to doctors' appointments and being tired, he had missed roughly one month of work in the last four years in his job as a night shift supervisor at Craig County Detention Center.  He reportedly was perceived as being angry with his staff due to his symptoms.  The Veteran's speech was goal-oriented and there was no evidence of thought disorder or psychosis, although he reported that he sometimes heard things.  His behavior was found to be cooperative, and his mood was blunt, depressed, tearful at times, and angry.  The Veteran's reality testing was grossly intact and his insight, judgment and reasoning appeared average.  There were no suicidal or homicidal ideations observed and a GAF of 55 was assigned.  The examiner diagnosed PTSD and depression NOS, secondary to PTSD.

On VA examination in May 2008, the Veteran reported that he had good relationships with his wife, children, and siblings.  He was receiving treatment for PTSD including therapy and medication but had not been hospitalized for this.  He was currently working as a night supervisor at a juvenile detention center, and he had worked there since 2002.  His relationship with his supervisor was good, and with his co-workers was poor.  He had not lost any time from work.  On mental status examination, his appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal with a depressed mood that did not preclude working but did impact activities of daily living.  Sleep was disturbed.  Communication, speech, concentration and memory were within normal limits.  Panic attacks occurred more than once per week.  The attacks lasted five to ten minutes.  There were no delusions or hallucinations.  The Veteran reported that suicidal and homicidal ideation were present, with no intent.  The diagnosis was PTSD and the GAF was 55.  The examiner opined that the Veteran had difficulty establishing and maintaining effective work/social relationships because of PTSD.  He had no difficulty understanding commands.  He did not appear to pose any threat to himself or others.  

By a letter dated in April 2010, the Veteran reported that he had sleep difficulties due to sleep apnea, and also complained of neurological symptoms of all four limbs, and in his face, and he had slurred speech.  He also reported anger outbursts, difficulty coping with stress at work, and forgetfulness.  In August 2010, he again complained about slurred speech, and said he was irritable when others did not understand what he was saying.

Upon review of all of the evidence, the Board finds that the evidence does not show findings that more closely approximate the criteria required for a 70 percent rating under the rating schedule during the period from July 28, 2003 to June 13, 2011.  During this period, the record does not show that the Veteran suffered occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  During one examination, the Veteran reported experiencing suicidal and homicidal ideation, which is consistent with a 70 percent disability rating.  He has denied this at all other examinations.  The record also shows that he has maintained a long work history in the same job at a detention center, and was working on a full-time basis throughout this appeal.  He has also been married to the same wife for more than 25 years and maintains a relationship with his children which he generally describes as good, as he does his relationships with his wife and siblings.  He has consistently reported being active in his church.  The Board finds that the Veteran retains some ability - albeit with difficulties - to establish and maintain effective relationships.  Further, the Veteran has sometimes reported having panic attacks a few times a week.  However, the record does not show that the panic attacks occurred on a near-continuous basis.  The evidence also fails to show depression affecting the ability to function independently, appropriately, and effectively.  Records throughout the appeal period, including the VA examination results show that he was able to function independently, appropriately, and effectively.  Additionally, there is no evidence of impaired impulse control, such as unprovoked irritability with periods of violence.  While he reported that he would quickly become irritated or angry, he denied any periods of violence.  And there is no indication of neglect of his personal appearance or hygiene during this period.  Finally, although a Vet Center counselor described the Veteran as "unemployable" in April 2004, the Board finds that this description is unsupported by the record, which demonstrates that the Veteran has held the same job for many years.  No other examiner made this finding throughout this period.  As such, the Veteran's symptoms more closely approximate the criteria for a 50 percent disability rating.

The Board has also considered the GAF scores assigned during the period under review.  In this case, GAF scores during the period in question ranged from 55 to 65, which indicate no more than moderate symptoms.  Accordingly, a higher rating is not warranted on the basis of the GAF scores assigned during the appeal period. Notably, such score is just one factor for consideration in evaluating a psychiatric disability. 

The evidence also does not show that the Veteran's symptoms resulted in total occupational and social impairment due to his PTSD during this period.  As discussed above, the Veteran has been married for over two decades, maintains some regular contact with his children, is active in his church, and held the same full-time job for many years.  The overall evidence of record reveals that the Veteran had some occupational impairment due to his PTSD symptoms during this period.  However, the Board finds that the severity of the Veteran's PTSD symptoms do not reflect total occupational and social impairment warranting a 100 percent disability rating during the period from July 28, 2003 to June 13, 2011.

The Board concludes that the medical findings on examination and assessment are of greater probative value than the allegations by the Veteran or his representative regarding the severity of his PTSD.  The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, depression, panic attacks and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology has not been shown during this period.

In conclusion, the Board finds that a higher evaluation in excess of 50 percent is not warranted for PTSD during this period, as the overall evidence fails to show the degree of social and occupational impairment contemplated by the next-higher 70 percent rating.

Rating in Excess of 70 Percent from June 13, 2011 to December 13, 2012

From June 13, 2011 to December 13, 2012, the Veteran's PTSD was rated as 70 percent disabling.

On VA examination on June 13, 2011, the Veteran reported that he lived with his wife and adult daughter, and things were going well.  He also said he was socially isolative and had withdrawn from his family in the last year, and did not have much social interaction other than with his wife and daughter.  He was clean, neatly groomed and appropriately dressed, psychomotor activity and speech were unremarkable, his attitude was cooperative, attentive, suspicious and guarded, affect was appropriate, mood was anxious and good, he was easily distracted but could perform serial sevens and spell a word forward and backward, orientation was intact, thought content was unremarkable with paranoid ideation, there were no delusions or hallucinations, he had panic attacks three or four times per year, there was no suicidal or homicidal ideation, and impulse control was fair.  Remote memory was normal, and recent and immediate memory were mildly impaired; he had trouble with attention and concentration related to PTSD, as well as sleep impairment and hypervigilance.  He said he sometimes had to be reminded to take a shower.  The examiner indicated that the Veteran's PTSD symptoms occurred daily or weekly and were moderate to severe.  The Veteran reported that he was currently employed on a full-time basis as a prison guard, had worked there for two to five years, and lost two weeks of work during the past year.  The Veteran stated that he was not receiving treatment for PTSD because he lived in a rural area and worked nights and odd shifts, which prevented him from getting to the clinic, although he took medication for PTSD.  The Axis I diagnoses were PTSD, panic disorder without agoraphobia (secondary to PTSD), and major depressive disorder, mild (secondary to PTSD).  The GAF was 49.  The examiner opined that the Veteran's PTSD had worsened since his last VA examination.  He was currently working but having difficulty coping with stress.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD, but his PTSD symptoms did result in deficiencies in the following areas:  judgment, thinking, family relations, work, mood or school.

VA outpatient treatment records dated from 2011 to 2013 do not reflect treatment for PTSD, and relate to treatment for the Veteran's multiple other chronic medical conditions, including peripheral neuropathy, carpal tunnel syndrome, trigeminal neuralgia, and obstructive sleep apnea.  A March 2012 physical therapy note reflects that the Veteran reported that he retired in October after nearly 20 years of working in a juvenile facility.

In an August 2012 VA Form 21-8940 (TDIU claim), the Veteran stated that his [unidentified] disability affected full-time employment on October 31, 2011, that he last worked on that date, and that he became too disabled to work on that date.  He said he worked as a night shift supervisor on a full-time basis for the same employer from January 2001 to October 31, 2011.

On VA compensation examination in December 13, 2012, the examiner diagnosed PTSD, and indicated that the GAF was 46.  The examiner opined that the Veteran had total occupational and social impairment due to PTSD.

Considering the evidence from June 13, 2011 to December 13, 2012, the Board finds that the weight of the lay and medical evidence, including treatment records and examination reports, shows that the Veteran's PTSD symptoms had worsened as of June 13, 2011, as found by the VA examiner, who diagnosed panic disorder without agoraphobia and major depressive disorder, as secondary to PTSD, and opined that although the Veteran did not have total occupational and social impairment due to PTSD, his PTSD symptoms did result in deficiencies in the following areas:  judgment, thinking, family relations, work, mood or school.  

The Board finds that the criteria for a higher rating of 100 percent have not been met or approximated during this period, as the evidence did not show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

During part of this period the Veteran was still working full-time, and the evidence reflects that he retired in October 2011.  The GAF was 49 during this period, indicative of serious symptoms.  The evidence supports a 70 percent evaluation for the Veteran's service-connected PTSD during this period.

During this period, the evidence reflects that the Veteran was still maintaining a successful marriage to his wife of many years, although he reportedly had withdrawn from family other than his wife and daughter.  He has not received treatment for PTSD in recent years.  Taken as a whole, the manifestations of the Veteran's PTSD during this period are most analogous to those contemplated by a 70 percent evaluation.  The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown during this period. The Board has considered the benefit-of-the-doubt rule in making the current decision.  38 U.S.C.A. § 5107(b).

Extraschedular Considerations

In letters dated in April 2010 and November 2010, the Veteran's representative contended that an extraschedular rating is warranted because his PTSD interferes with his ability to work, and that marked interference with employment has been shown.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In its September 2009 memorandum decision, the Court found that the Board had provided an inadequate statement of reasons and bases in its April 2008 decision regarding why the Veteran's July 2003 to October 2003 period of unemployment did not warrant an extraschedular rating.  In response, the Board remanded this appeal in May 2010, primarily for the RO to consider whether the criteria for submission for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) have been met at any time during the pendency of the appeal, including for the purported July 2003 to October 2003 period of unemployment.  In a March 2012 rating decision, the RO determined that referral for consideration of an extraschedular rating was not warranted.  

With regard to the assertions by the Veteran's representative that the Veteran's purported period of employment in 2003 warrants an extraschedular rating (see her written brief before the Court in April 2010), the Board finds that the Veteran's purported period of unemployment has not been shown.  Upon review of all of the evidence of record, the Board finds that the evidence, including the Veteran's August 2012 sworn statement (in his most recent TDIU claim), demonstrates that the Veteran was employed at the same job on a full-time basis from January 2001 to October 31, 2011, and that therefore there was no period of unemployment in 2003.  The Veteran has never submitted evidence, other than his statements during treatment, that he was unemployed during this period, and as recently as March 2012 stated that he held the same job for 20 years, from 2001 to 2011.

The Board finds that the rating criteria for PTSD contemplate the Veteran's disability on appeal.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the assigned staged schedular ratings.  As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU prior to November 1, 2011

The Veteran filed his original claim for entitlement to a TDIU in June 2004.  The RO forwarded him a formal TDIU application (VA Form 21-8940), and he did not complete or return it.  

In a September 2004 rating decision, the RO denied entitlement to a TDIU.  The Veteran was notified of this decision by a letter dated in September 2004, and he did not appeal that decision.

While this case was pending at the Court, the Veteran and his representative claimed in his briefs to the Court that his PTSD caused him to be terminated from his job in July 2003, and that he was unemployable for some period afterward.  It was also claimed that his PTSD caused him to take about a month off from work.  In a reply brief, the Veteran's representative observed that the evidence regarding the Veteran's employment, including his own statements, was contradictory.

In a May 2010 remand, the Board determined that the record raised a potential TDIU claim.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  In its subsequent February 2011 remand, the Board assumed jurisdiction over the TDIU claim.

The Board remanded this case in May 2010, in an attempt to obtain employment records surrounding the reason why the Veteran purportedly lost his job in July 2003 or documenting the time he has lost from his current job due to PTSD.  The Veteran has never submitted the requested employment records or provided information and an authorization to the RO to enable it to obtain such records.

Then, in August 2012, the Veteran submitted a VA Form 21-8940 (TDIU claim), stating that his [unidentified] disability affected full-time employment on October 31, 2011, that he last worked on that date, and that he became too disabled to work on that date.  He said he worked as a night shift supervisor on a full-time basis for the same employer from January 2001 to October 31, 2011.

A March 2012 physical therapy note reflects that the Veteran reported that he retired in October after nearly 20 years of working in a juvenile facility.

A total disability rating for compensation based on individual unemployability (a TDIU rating) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.

It is necessary that the record reflect some factor which places his case in a different category than other veterans with equal ratings of disability.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran's PTSD is his only service-connected disability.  For the reasons stated above, the Board has concluded that this disability does not warrant a rating in excess of 50 percent during the period prior to June 13, 2011.  Therefore, the Veteran did not satisfy the schedular standards for consideration of a TDIU prior to that date.  But even more importantly, the Board finds that the weight of the evidence demonstrates that the Veteran was working on a full-time basis throughout the rating period on appeal, and thus a TDIU is not warranted prior to November 1, 2011, the day after he stopped working.

In this case, the record does not reflect the Veteran was unable to obtain and/or maintain substantially gainful employment due solely to his service-connected PTSD prior to November 1, 2011.  

For these reasons, the Board finds that the Veteran is not entitled to an assignment of a TDIU prior to that date, to include on an extraschedular basis.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Earlier Effective Date - DEA/Chapter 35

The Veteran asserts that he is entitled to an effective date prior to November 1, 2011 for eligibility for DEA benefits.  For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable, and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  

Elsewhere in this decision, the Board found that an earlier effective date for the grant of entitlement to a 100 percent rating is not warranted prior to November 1, 2011.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date earlier than November 1, 2011 for entitlement to DEA benefits is denied.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Prior to July 28, 2003, entitlement to an evaluation in excess of 30 percent for PTSD is denied.

From July 28, 2003 to June 13, 2011, entitlement to an evaluation in excess of 50 percent for PTSD is denied.

From June 13, 2011 to December 13, 2012, entitlement to an evaluation in excess of 70 percent for PTSD is denied.

Prior to November 1, 2011, entitlement to a TDIU is denied.

Entitlement to an earlier effective date prior to November 1, 2011 for the grant of entitlement to educational benefits under the provisions of Chapter 35, Title 38, United States Code is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


